                       Case
                       Case7:21-cv-05201-VB
                            7:21-cv-05201-VB Document
                                             Document18
                                                      15
                                                       4 Filed
                                                         Filed06/11/21
                                                               06/14/21 Page
                                                               07/14/21 Page11of
                                                                              of22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                     Southern District
                                                    __________ Districtofof
                                                                          New  York
                                                                            __________

                 BANK OF AMERICA, N.A.                               )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                            Civil Action No. 21-cv-05201
                                                                     )
  THIRD AVENUE IMAGING LLC, UNIQUE THIRD                             )
   AVE LLC, UNIQUE IMAGING SERVICES LLC,
                                                                     )
DISTINGUISHED DIAGNOSTIC IMAGING, P.C., and
                JOEL REISMAN                                         )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           THIRD AVENUE IMAGING LLC
                                           282 Mountainview Drive, Unit 201
                                           Monroe, NY 10950




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Michael A. Samuels
                                       Wilson Elser Moskowitz Edelman & Dicker LLP
                                       150 E. 42nd Street
                                       New York, NY 10017
                                       Telephone: (212) 915-5735


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:             06/14/2021                                                                       /s/ P. Canales
                                                                                           Signature of Clerk or Deputy Clerk
United States District Court
                Case 7:21-cv-05201-VB Document 18 Filed 07/14/21 Page 2 of 2
Southern District of New York

Bank of America, N.A.
                                                                         AFFIDAVIT OF SERVICE
                                        Plaintiff,                       Civil Action No. 7:21-cv-05201

                      -against-

Third Avenue Imaging LLC, Unique Third Ave LLC, Unique Imaging
Services LLC, Distinguished Diagnostic Imaging, P.C., and Joel
Reisman
                                        Defendants.



State of New York)
                     ss:
County of Albany)

Edward J. Bowmaker, being duly sworn, deposes and says:

Deponent is over the age of eighteen and is a resident of New York State and is not a party to this action. That
on July 7, 2021 at approximately 1:40 PM deponent served the following specific papers pursuant to Section 303
of the Limited Liability Company Law: Summons in a Civil Action and Verified Complaint with Exhibits 1-6,
Civil Cover Sheet, Electronic Case Filing Rules & Instructions, Individual Practices of Judge Vincent L.
Briccetti, and Individual Practices of Magistrate Judge Judith C. McCarthy, that the party served was Third
Avenue Imaging LLC, a domestic limited liability company, one of the defendants in this action, by personally
serving two copies of the aforesaid papers at the office of the New York State Secretary of State located at 99
Washington Avenue, 6th Floor, in the City of Albany, New York by delivering to and leaving the papers with
Sue Zouky, a white female with light brown hair, being approximately 60 years of age; height of 5'0", weight of
125 lbs., being an authorized person in the Corporation Division of the Department of State and empowered to
receive such service. That at the time of making such service, deponent paid the fee prescribed by Law in the
amount of $40.00.




Sworn to before me this 1         day of July, 2021

                           -
Meagan E. M       w
Notary Public    State of New
Qualified in Albany County
Registration No. 01MC6399665
Commission Expires: 10-28-2023
